DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on May 5, 2021 and May 27, 2022 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-16 claim a non-transitory machine-readable storage medium, however, the specification does not positively limit the non-transitory machine-readable storage medium to be statutory subject matter (see paragraph 59 of applicants’ US PGPUB 2022/0019858 A1, “The term “non-transitory media,” and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion”).  The disclosure in applicants’ specification of “non-transitory machine-readable storage medium” expands the plain ordinary meaning of “non-transitory machine-readable storage medium” to encompass transitory storage media since the explicit disclosure in the specification defines non-transitory to encompass all storage media.  The rest of paragraph 59 recites examples which are explicitly not-limiting.  Therefore, claims 9-16 are rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Patent 11,238,506 B1, hereinafter Tomlinson) in view of Nelson et al. (US PGPUB 10,949,814 B1, hereinafter Nelson).
Consider claim 1 (and similarly applied to claims 9 and 17).  Tomlinson discloses a system, comprising: 
a hardware processor (column 21 lines 46-56); and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method (column 23 lines 13-26) comprising: 
providing one or more images of a damaged vehicle as input to a machine learning model, wherein the machine learning model has been trained with images of other damaged vehicles and corresponding vehicle operations, wherein each of the vehicle operations represents the repair or replacement of a vehicle component (fig. 24, column 12 lines 19-32, lines 44-49, read as the damage estimator computing device trains the damage assessment model using an initial image dataset of damaged vehicles contained in the training database.  The damage estimator computing device further trains the damage assessment model to detect a pose of the vehicle and to detect damage to a plurality of external vehicle parts.  The damage estimator computing device then determines a level of damage to the vehicle based on the processed one or more images, where the damage estimator computing device determines whether the vehicle is repairable or should be replaced).  
receiving output of the machine learning model responsive to the input, wherein the output comprises a plurality of values each corresponding to one of a plurality of the vehicle operations (fig. 24, column 12 lines 50-56, read as determining whether the damage is light damage below a first threshold damage level, whether the damage is heavy damage above the first threshold and below a second threshold, or whether the damage is a total loss above the second threshold.
	Tomlinson discloses the claimed invention but fails to teach determining a confidence metric based on the values; making a comparison between the confidence metric and a confidence threshold value; and selecting the one of the plurality of the vehicle operations corresponding to the highest value as a predicted operation based on the comparison.
	However, Nelson teaches (determining a confidence metric based on the values; making a comparison between the confidence metric and a confidence threshold value; and selecting the one of the plurality of the vehicle operations corresponding to the highest value as a predicted operation based on the comparison (column 19 lines 1-33, read as the parts prediction model may operate on inputted image attributes of images of a damaged vehicle to thereby output Global IDs of a set of parts that are predicted to be associated repairing the damaged vehicle depicted by the images. in some embodiments, the parts prediction model may generate one or more respective confidence levels or scores for one or more of the predicted parts, where the one or more respective confidence levels or scores may be indicative of a likelihood of the part being associated with repairing the vehicle, a likelihood of the part being replaced in order to repair the vehicle, and/or a likelihood of the part being repaired in order to repair the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nelson into the invention of Tomlinson in order to intelligently generate an estimate for repairing the vehicle.
Consider claims 5 and 13 and as applied to claims 1 and 9, respectively.  Tomlinson and Nelson disclose providing the predicted vehicle operation as a relearning input to the machine learning model (Tomlinson; column 12 line 64 – column 13 line 3).
Claims 2-4, 6, 10-12, 14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Patent 11,238,506 B1, hereinafter Tomlinson) in view of Nelson et al. (US PGPUB 10,949,814 B1, hereinafter Nelson) in view of Stephens et al. (US PGPUB 2017/0220956 A1, hereinafter Stephens).
Consider claims 2, 10, and 18 and as applied to claims 1, 9, and 17, respectively.  Tomlinson and Nelson disclose the claimed invention but fail to teach wherein determining a confidence metric based on the values comprises: obtaining a difference between the two highest values.
However, Stephens teaches wherein determining a confidence metric based on the values comprises: obtaining a difference between the two highest values (paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Stephens into the invention of Tomlinson and Nelson in order to increase the likelihood of the system making the correct decision.
Consider claims 3, 11, and 19 and as applied to claims 2, 10, and 18, respectively.  Tomlinson, Nelson, and Stephens disclose selecting the one of the plurality of the vehicle operations corresponding to the highest value as a predicted vehicle operation responsive to the difference being greater than the confidence threshold value (Nelson; column 19 lines 1-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Nelson into the invention of Tomlinson in order to intelligently generate an estimate for repairing the vehicle.
Consider claims 4, 12, and 20 and as applied to claims 2, 10, and 18, respectively.  Tomlinson, Nelson, and Stephens disclose declaring no prediction responsive to the difference being less than the confidence threshold value (Stephens; paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Stephens into the invention of Tomlinson and Nelson in order to increase the likelihood of the system making the correct decision.
Consider claims 6, 14, and 22 and as applied to claims 5, 13, and 21, respectively.  Tomlinson and Nelson disclose the claimed invention but fail to teach obtaining a human selection of one of the vehicle operations; and providing the selected vehicle operation as a relearning input to the machine learning model.
However, Stephens teaches obtaining a human selection of one of the vehicle operations; and providing the selected vehicle operation as a relearning input to the machine learning model (Stephens; paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Stephens into the invention of Tomlinson and Nelson in order to increase the likelihood of the system making the correct decision.
Consider claim 21 and as applied to claim 18.  Tomlinson and Nelson disclose providing the predicted vehicle operation as a relearning input to the machine learning model (Tomlinson; column 12 line 64 – column 13 line 3).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Patent 11,238,506 B1, hereinafter Tomlinson) in view of Nelson et al. (US PGPUB 10,949,814 B1, hereinafter Nelson) in view of Chattopadhyay et al. (US PGPUB 2018/0189453 A1, hereinafter Chattopadhyay).
Consider claims 7 and 15 and as applied to claims 1 and 9, respectively.  Tomlinson and Nelson disclose the claimed invention but fail to teach wherein the plurality of values sum to one (1).
However, Chattopadhyay teaches wherein the plurality of values sum to one (1) (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Chattopadhyay into the invention of Tomlinson and Nelson in order to reduce the uncertainty and effectively manage resources.
Claims 8, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson et al. (US Patent 11,238,506 B1, hereinafter Tomlinson) in view of Nelson et al. (US PGPUB 10,949,814 B1, hereinafter Nelson) in view of Towal (US PGPUB 2016/0275414 A1).
Consider claims 8, 16, and 23 and as applied to claims 1, 9, and 17, respectively.  Tomlinson and Nelson disclose the claimed invention but fail to teach moving a decision boundary separating repair operations and replace operations.
However, Towal teaches moving a decision boundary separating repair operations and replace operations (paragraph 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Towal into the invention of Tomlinson and Nelson in order to achieve greater classification accuracy.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 23, 2022